21-185-cr
United States v. Roman

                             UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order
in a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 8th day of February, two thousand twenty-two.

PRESENT:    JOSÉ A. CABRANES,
            GERARD E. LYNCH,
            DENNY CHIN,
                         Circuit Judges.
_____________________________________


UNITED STATES OF AMERICA,

                         Appellee,

                   v.                                                         21-185-cr

ANTHONY ROMAN, AKA Tone,

                         Defendant-Appellant,

PAUL BARRY, AKA Bucka & TIANA
WILLIAMS,

                         Defendants. *

_____________________________________




*
         The Clerk of Court is directed to amend the caption as set forth above.

                                                  1
FOR APPELLEE:                                                Dina McLeod & Danielle R. Sassoon,
                                                             Assistant United States Attorneys, for
                                                             Audrey Strauss, United States Attorney
                                                             for the Southern District of New York,
                                                             New York, NY

FOR DEFENDANT-APPELLANT:                                     Karloff Cylton Commissiong, Adams &
                                                             Commissiong LLP, New York, NY

       Appeal from an order, entered January 15, 2021, by the United States District Court for the
Southern District of New York (P. Kevin Castel, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the January 15, 2021 order of the District Court be and
hereby is AFFIRMED.

        Defendant Anthony Roman appeals the District Court’s order denying his motion for
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Roman, who was convicted in 2016 of
firearms trafficking and possession of a firearm in connection with a narcotics offense, is currently
serving a 90-month sentence of imprisonment. On January 15, 2021 — after Roman submitted his
Section 3582(c)(1)(A) motion, the Government filed an opposition, and Roman submitted a reply —
the District Court denied the motion by written order. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

         Section 3582(c)(1)(A)(i) provides that a district court “may reduce” a defendant’s term of
imprisonment “after considering the factors set forth in section 3553(a) to the extent that they are
applicable, if it finds that . . . extraordinary and compelling reasons warrant such a reduction.” A
district court may “consider the full slate of extraordinary and compelling reasons that an
imprisoned person might bring before them in motions for compassionate release.” United States v.
Brooker, 976 F.3d 228, 237 (2d Cir. 2020). “[E]xtraordinary and compelling reasons are necessary —
but not sufficient — for a defendant to obtain relief under § 3582(c)(1)(A)” because “a district court
must also consider the factors set forth in section 3553(a) before granting relief.” United States v.
Jones, 17 F.4th 371, 374 (2d Cir. 2021) (per curiam) (internal quotation marks omitted).

        “We typically review the denial of a motion for a discretionary sentence reduction for abuse
of discretion.” United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020). A district court abuses its
discretion if it “base[s] its ruling on an erroneous view of the law or on a clearly erroneous
assessment of the evidence, or render[s] a decision that cannot be located within the range of
permissible decisions.” United States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009) (internal quotation
marks omitted). “[O]nce we are sure that [a] sentence resulted from the reasoned exercise of
discretion, we must defer heavily to the expertise of district judges.” United States v. Cavera, 550 F.3d
180, 193 (2d Cir. 2008) (en banc).

                                                    2
        On appeal, Roman raises two arguments, neither of which is convincing. First, Roman
points to the fact that his co-defendant, Paul Barry, received a sentence of imprisonment of 70
months, i.e., 20 months shorter than Roman’s sentence. He argues that his sentence was both
procedurally and substantively unreasonable in that the District Court failed to consider the
“sentencing disparity” between Roman and his co-defendant. Def.’s Br. 10-11. But “there is no
requirement that a district court consider or explain sentencing disparities among codefendants.”
United States v. Alcius, 952 F.3d 83, 89 (2d Cir. 2020) (per curiam). And, in any event, the District
Court explicitly did address the distinction between Roman and Barry at sentencing, noting that
unlike Barry, who was convicted only of firearm trafficking, Roman “also was using and possessing
firearms in connection with selling drugs.” App’x 45. Moreover, insofar as Roman argues that the
District Court failed to expressly articulate one of the statutory factors when denying his Section
3582(c)(1)(A) motion, see 18 U.S.C. § 3553(a)(6), we have made clear that “[a]bsent record evidence
suggesting the contrary, we presume that a sentencing judge has faithfully discharged [his] duty to
consider the statutory factors, and have steadfastly refused to require judges to explain or enumerate
how such consideration was conducted,” United States v. Kimber, 777 F.3d 553, 565 (2d Cir. 2015)
(cleaned up). In short, the fact that the District Court did not discuss Barry’s sentence in denying
Roman’s Section 3582(c)(1)(A) motion is of no moment.

         Equally unpersuasive is Roman’s second argument: that the District Court failed to consider
his individual “history and circumstances.” Def.’s Br. 12. Quite the opposite, the District Court
expressly considered “all the . . . section 3553(a) factors, including . . . Roman’s history and
characteristics.” App’x 79. In his brief before us, Roman now emphasizes his difficult upbringing
and other “classic mitigation factors.” Def.’s Br. 12-15. In effect, Roman asks us to overturn the
District Court’s balancing of the Section 3553(a) factors. But our task is not to “consider what
weight we would ourselves have given a particular factor,” but rather to determine whether the
factors relied upon by the District Court are able to “bear the weight assigned [them] under the
totality of circumstances in the case.” Cavera, 550 F.3d at 191. Upon review of the record, we
conclude that the District Court acted well within its discretion in denying Roman’s motion.

       We have considered all of Roman’s remaining arguments and find them to be without merit.
For the foregoing reasons, therefore, we AFFIRM the January 15, 2021 order of the District Court.



                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3